steps to perfect a charging lien for more than $100,000 in attorney fees
                plus costs. Thereafter, Cooper retained Bourassa Law Group (Bourassa),
                which obtained a $55,000 settlement for Cooper. Bourassa filed an
                interpleader action seeking proper distribution of the settlement funds
                among several claimants, including McDonald Carano. The district court
                concluded that McDonald Carano could not enforce its charging lien
                because it withdrew before settlement occurred.
                            McDonald Carano timely appealed, arguing the district court
                erred in holding that McDonald Carano could not enforce its charging lien.
                We reverse the district court's order denying McDonald Carano's request
                for disbursement and remand.
                McDonald Carano's withdrawal does not prevent it from enforcing its
                charging lien
                            Charging liens are governed by NRS 18.015, which provides
                that lab attorney at law shall have a lien. . . [u]pon any claim, demand
                or cause of action .. . which has been placed in the attorney's hands by a
                client for suit or collection," and that lien "attaches to any verdict,
                judgment or decree entered and to any money or property which is
                recovered on account of the suit or other action." NRS 18.015(1)(a), (4)(a).
                This court has not yet determined whether an attorney's withdrawal
                prevents him from enforcing a charging lien under NRS 18.015. We
                review questions of statutory interpretation de novo.   D.R. Horton, Inc. v.
                Eighth Judicial Dist. Court, 123 Nev. 468, 476, 168 P.3d 731, 737 (2007).
                "When a statute's language is clear and unambiguous, it must be given its
                plain meaning."    Id.   "A statute is ambiguous if it is capable of being
                understood in two or more senses by reasonably well-informed persons."
                Id.
                            The district court held McDonald Carano could not enforce its
                "charging lien because McDonald Carano withdrew from the Cooper
SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                   matter prior to any settlement being obtained and did not obtain a
                   settlement for the client." The district court based its decision on this
                   court's statement that "[a] charging lien is a lien on the judgment or
                   settlement that the attorney has obtained for the client." Argentena
                   Consol. Mining Co. v. Jolley Urga Wirth Woodbury & Standish, 125 Nev.
                   527, 534, 216 P.3d 779, 783-84 (2009) (emphasis added).
                                 The district court's reliance on Argentena is misplaced.
                   Argentena said nothing about whether withdrawn attorneys can enforce
                   charging liens. It held that charging liens only apply when a client is
                   entitled to affirmative monetary recovery.       Id. at 534, 216 P.3d at 784.
                   The language from Argentena that the district court relied on—la]
                   charging lien is a lien on the judgment or settlement that the attorney has
                   obtained for the client"—merely provided a general explanation of what a
                   charging lien is. 1 Id. We did not consider whether withdrawing prior to

                         1   The full paragraph reads as follows:

                                       A charging lien is a lien on the judgment or
                                 settlement that the attorney has obtained for the
                                 client. Here, it is undisputed that Argentena did
                                 not file an affirmative claim against the plaintiff
                                 in the underlying action. And although Jolley
                                 Urga obtained a dismissal of all claims against
                                 Argentena, the settlement did not result in any
                                 recovery for Argentena. In the absence of
                                 affirmative relief that Jolley Urga obtained for
                                 Argentena, we conclude that Jolley Urga did not
                                 have an enforceable charging lien over which the
                                 district court had incidental jurisdiction to
                                 adjudicate in the underlying case. Thus, we turn
                                 to whether the district court had jurisdiction to
                                 adjudicate Jolley Urga's retaining lien.
                         Id. at 534, 216 P.3d at 783-84 (internal citations omitted).


SUPREME COURT
        OF
     NEVADA
                                                           3
(0) 1947A    AD.
                   settlement precluded the enforcement of a charging lien; therefore,
                   nothing in Argentena compels the conclusion that attorneys cannot assert
                   a charging lien if they withdraw before judgment or settlement.
                               NRS 18.015's language unambiguously allows any counsel
                   that worked on a claim to enforce a charging lien against any affirmative
                   recovery. According to NRS 18.015(1)(a), "[a]n attorney at law shall have
                   a lien" when a claim "has been placed in the attorney's hands by a client
                   for suit or collection." In other words, an attorney "shall have a lien" if
                   employed by a client; there is no requirement that the attorney serve the
                   client at the moment of recovery. Instead, there is a generalized
                   requirement of recovery so that the lien can actually attach to something
                   of value. NRS 18.015(4)(a) (providing that charging liens "attach[ ] to any
                   verdict, judgment or decree entered and to any money or property which is
                   recovered on account of the suit or other action"). Contrary to Bourassa's
                   arguments, NRS 18.015 does not distinguish between pre- and post-
                   recovery attorneys. It says that any attorney who worked on the case
                   "shall have a lien" on the claim, and that the lien attaches to any recovery.
                   Therefore, the district court erred in holding that McDonald Carano's
                   withdrawal precluded it from enforcing a charging lien because NRS
                   18.015's plain language makes no distinction between attorneys who
                   worked on a case before recovery and those that were working on a case at
                   the moment of recovery.
                   On remand, the district court must make additional findings
                               Because the district court based its decision solely on
                   McDonald Carano's withdrawal, it did not address certain necessary
                   issues regarding disbursement of the settlement funds. Specifically, "the
                   court must make certain findings and conclusions before distribution,"
                   including whether (1) NRS 18.015 is available to an attorney, (2) there is
SUPREME COURT
        OF
     NEVADA
                                                         4
(0) 1947A    cep
                some judgment or settlement, (3) the lien is enforceable, (4) the lien was
                properly perfected under NRS 18.015(2), (5) the lien is subject to any
                offsets, and (6) extraordinary circumstances might affect the amount of
                the lien. Michel v. Eighth Judicial Dist. Court, 117 Nev. 145, 151-52, 17
                P.3d 1003, 1007-08 (2001). Further, the district court must determine the
                actual amount of the lien pursuant to the retainer agreement or, if there is
                no agreement, set a reasonable fee. Id. at 152, 17 P.3d at 1008. Finally,
                the district court must ensure that McDonald Carano's and Bourassa's fee
                agreements are not unreasonable.         See Marquis & Aurbach v. Eighth
                Judicial Dist. Court, 122 Nev. 1147, 1160-61, 146 P.3d 1130, 1138-39
                (2006); Brunzell v. Golden Gate Nat'l Bank, 85 Nev. 345, 349-50, 455 P.2d
                31, 33-34 (1969); RPC 1.5.
                              Accordingly, we
                              ORDER the judgment of the district court REVERSED AND
                REMAND this matter to the district court for proceedings consistent with
                this order.



                                                   Parraguirre


                                                                                    J.



                                                                                ,   J.




SUPREME COURT
        OF
     NEVADA
                                                     5
(0) I947A
                cc:   Hon. Ronald J. Israel, District Judge
                      John Walter Boyer, Settlement Judge
                      McDonald Carano Wilson LLP/Las Vegas
                      California Back Specialists Medical Group, Inc.
                      California Minimally Invasive Surgery Center
                      Bourassa Law Group, LLC
                      Conejo Neurological Medical Group, Inc.
                      Boyack Orme & Taylor
                      Medical Imaging Medical Group
                      Abrams Probate & Planning Group
                      Thousand Oaks Spine Medical Group, Inc.
                      John C. Chiu, M.D., Newbury Park, CA
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     6
(0) 1947A